Citation Nr: 1728485	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  07-02 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and general anxiety disorder (GAD). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970 in the United States Army.  The Veteran served in the Republic of Vietnam during the Vietnam War.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  The Veteran was notified of this rating decision in February 2006.

By way of procedural background, the Veteran applied for service connection for generalized anxiety disorder in August 2005.  The Veteran included a description of several in-service stressors with this original claim for service connection.  The Veteran was denied service connection in a January 2006 rating decision for generalized anxiety disorder, and the Veteran filed a timely Notice of Disagreement in July 2006.  The RO issued a December 2006 Statement of the Case denying service connection for an anxiety disorder.  The Veteran filed a Substantive Appeal, via VA Form 9, in January 2007.  

In the Veteran's January 2007 Substantive Appeal, the Veteran reported experiencing additional symptoms, including symptoms of PTSD.  The RO, in response, began developing evidence related to a separate claim for PTSD.  The Tiger Team in Cleveland, Ohio issued a separate rating decision in June 2008 denying service connection for PTSD.  The RO issued an additional rating decision in July 2008 denying a claim to reopen the claim for PTSD because no new and material evidence had been received.  This July 2008 rating decision from the RO appears to have been issued in error.  At any rate, the Veteran filed a timely Notice of Disagreement in September 2008.  In February 2009, the RO issued a Statement of the Case denying service connection for the PTSD claim and issued a Supplemental Statement of the Case denying service connection for the claim for an anxiety disorder.  Both claims were certified to the Board in April 2009. 

This matter was previously before the Board in July 2009.  The Board denied service connection for PTSD and remanded the claim for anxiety disorder to the RO for further development.  The Veteran appealed the denial of service connection for PTSD to the Court of Appeals for Veteran's Claims (CAVC).  The parties agreed to a Joint Remand so that VA could fulfill its duty to assist by sending a request to Joint Services Records Research Center (JSRRC) to attempt to verify his alleged PTSD stressors.  Further, the Board in its decision to deny service connection for PTSD relied on a memorandum associated with the claims file that appeared to be from the JSRRC indicating that the Veteran's stressors could not be verified; however, this memorandum was not from JSRRC. Instead it was an internal memorandum explaining why an attempt to verify the Veteran's stressors with JSRRC would not be requested.  The July 2009 Board denial of service connection for PTSD was set aside and remanded to the Board for further appellate consideration.  

In September 2010, the Board remanded the service connection claim for PTSD to the RO for further development in accordance with the Joint Remand.  The RO has now returned the case to the Board for further appellate consideration. 

As reflected on the title page of this decision, the Board broadens the service connection claim to an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).  The Veteran's psychiatric symptomatology appears to be inextricably intertwined.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the Board expands the Veteran's claim to an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder. 






FINDING OF FACT

The preponderance of the evidence reflects that the Veteran is currently diagnosed with an acquired psychiatric disorder, to include a current diagnosis of PTSD based on an in-service stressor related to fear of hostile military or terrorist activity.


CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder, to include PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this award of service connection for an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  [i.e., a diagnosis under DSM-V]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998). 

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  
38 C.F.R. § 3.304(f)(3) (2016).

"Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

III.  Background

The Veteran seeks service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and PTSD.  He asserts that he is currently diagnosed with PTSD and anxiety due to stressors associated with his service in Vietnam. 

Review of his service treatment records does not show psychiatric symptoms, diagnoses, or treatment during service.  VA treatment records from the Albuquerque, New Mexico Medical Center dated from April 2001 to December 2001 are of record.  These records do not include complaints of psychiatric treatment or symptoms.  Of note, the Veteran moved to Australia in the early 1970s, where he has lived the majority of the last five decades.

The Veteran initially immigrated to Australia in the early 1970s.  The Veteran sought treatment from Dr. J.F., a private clinical psychologist, who diagnosed the Veteran with generalized anxiety disorder with depressed mood according to July 2005 letter.  Dr. J.F. noted that the Veteran reported that he had been diagnosed with chronic depression in 2004, but that he did not agree with that diagnosis.  The Veteran describes his symptoms as an "anxiety complex" or a "habit of [being an] over the top worry wort" which has resulted in the loss of relationships.  The Veteran also experienced daily anxiety attacks, low self-esteem, alienating people, being overwhelmed under stress, doubting of his veracity, and feeling rejected.  Dr. J.F. opined that, in his medical opinion, the Veteran's experiences during the Vietnam War effected the Veteran's emotional functioning.  Dr. J.F. opines that an example of this decreased emotional functioning is the Veteran's refusal to leave his parent's house for a month on return from Vietnam.  The Veteran also described a "clicking" in his head before an anxiety attack, and based on this reported symptomatology, Dr. J.F. referred the Veteran to a psychiatrist for further evaluation and treatment.

In May 2005, the Veteran underwent a psychiatric evaluation that was required for continued employment with the Australian government.  The resulting July 2005 psychiatric report notes the Veteran has long standing symptoms of anxiety, depression, racing thoughts, excessive alcohol consumption, and being overwhelmed by stress.  The report also notes the Veteran was afraid to leave his parent's house when he first returned from Vietnam for fear of conflict with other people.  The Veteran coped by distracting himself with work, and reported that once his thoughts settle after a few hours, he could usually make it through the work day.  The report also noted that the Veteran's current antianxiety medications were only partially successful.  

In August 2005, the Veteran submitted this claim for service connection.  Along with the Application for Compensation, the Veteran also submitted a letter in which he identifies several stressors that he believes cause his anxiety.  The Veteran's identified stressors include the following: 

1.  The Veteran was billeted next to Graves Registration and witnessed helicopters, multiple times each day, transport dead bodies to the morgue.  The deceased were strapped to stretchers mounted to the side of the helicopters.  The Veteran reports seeing body parts hanging out of stretchers;  

2.  The Veteran reports an incident where one soldier that slept near him assaulted another solider.  The Veteran was afraid the aggressor would be "fragged" in retaliation, and since he slept near the aggressor, he would also be hurt by any retaliatory attack on the aggressor.  The Veteran reports sleeping in the telephone exchange building for a week after the fight between the two other soldiers;  

3.  The Veteran was assigned to perimeter guard duty one day a week.  During his first six months in Vietnam, another perimeter guard was killed by a sniper.  The Veteran reports experiencing fear in response to this occurrence, as sniper fire was a constant threat; and

4.  The Veteran reports experiencing fear for his life during multiple mortar and rocket attacks on Cu Chi base, where he was stationed.  The Veteran reports these experiences caused him to develop a "habit of worrying" about his safety.

The Veteran sought treatment from Dr. L.C.R, a psychiatrist.  Dr. L.C.R. submitted an April 2006 letter reporting that he was still in the process of assessing the Veteran and the current diagnosis of anxiety disorder may be revised to a diagnosis of PTSD, but that he wanted to assess the Veteran further before making this final diagnosis.  Dr. L.C.R. offered to prepare a final assessment, if necessary.  A final assessment was neither requested by VA nor provided by the Veteran. 

The Veteran provided three supporting statements from family and friends who knew him both before and after his deployment to Vietnam.  Before he went to Vietnam, the Veteran is described as a conservative, conventional, goal oriented, intelligent, and reserved but with a sense of humor.  The Veteran earned his Bachelor's degree with excellent grades and academic scholarships, and he was accepted into a Masters of Business Administration (MBA) program before being drafted into service.  When the Veteran returned from Vietnam, he is described as being restless, cynical, pessimistic, having little focus on his future, not goal oriented, full of rage, anxious, rattled, and a "gypsy" or wanderer.  The Veteran enrolled in the MBA program after discharge from service, but dropped out after one semester.  He became withdrawn from family and friends and "couch surfed" for three years before migrating to Australia for what he believed would be better employment opportunities.  See March 2008 statement from the Veteran's sister, March 2008 statement from a friend of the Veteran, and April 2008 statement from the Veteran's cousin.  

The Veteran reports in a May 2006 Statement in Support of Claim that he lived in five different places in 1.5 years immediately following his discharge from active service.  He reports having four different jobs during this same time frame.  The Veteran describes feeling restless and agitated.  The Veteran held multiple jobs over the next several decades, the longest employment lasting approximately two years, and he has lived in many different places, including Queensland, Perth, and the United States.  

In an August 2008 letter, the Veteran reiterated his stressors.  In a February 2009 Notice of Disagreement, the Veteran contends that psychiatric disorders often are suppressed and do not manifest for extended periods of time, even if symptoms are present.  

In response to a VA questionnaire, the Veteran identified an additional stressor he experienced in Vietnam.  The Veteran reports that on or about September 1969, while driving though a Vietnamese village, he saw a decapitated Viet Cong soldier.  The Veteran describes the corpse as lying on its back, with the head on top of a tin can beside the body.  

The Veteran provided a July 2009 private medical opinion from Dr. C.L.  This medical opinion reviewed the Veteran's stressors and reports that the Veteran felt terrified and horrified during these experiences.  

The Veteran also provided an August 2011 Disability Benefits Questionnaire (DBQ) from a private psychiatrist, Dr. O.K.  This examination was done at the request of the Veteran.  Dr. O.K. reports the Veteran had a current diagnosis of PTSD under the DSM-IV, and links the Veteran's PTSD to the stressors experienced during active service.  

The RO issued a June 2015 memorandum signed by a JSRRC Coordinator that concedes the Veteran's fear due to the constant threat of sniper fire and rocket attacks while stationed Vietnam "are related to fear of hostile military activity."  This memorandum also finds that "[p]er 38 C.F.R. 3.304(f)(3), the stressor is conceded." 

In May 2016, the Veteran underwent an additional examination with Dr. O.K.  As VA medical facilities or VA contract examiners were not available in Australia, the RO directed the Veteran to be examined by his current treating psychiatrist.  See April 2016 e-mail.  The May 2016 examination conducted by the Veteran's private psychiatrist was at the direction of VA for compensation evaluation purposes.  Therefore, this examination functionally serves as a contract VA examination.  

The May 2016 examination report lists three life threatening events during the Veteran's Vietnam service, and finds that all three events meet Criterion A for a PTSD diagnosis.  The PTSD stressors include (1) experiencing mortar and rocket fire while on base; (2) seeing critically wounded U.S. service men; (3) seeing a decapitated enemy combatant.  After interviewing and assessing the Veteran, Dr. O.K. continued the Veteran's diagnosis of PTSD under the DSM-V.  Dr. O.K. further linked all three stressors to the current diagnosis of PTSD.  Dr. O.K. did not have access to the claims file for review, as this examiner is not a routine contract VA examiner with access to VBMS and Virtual VA, and the RO did not provide the claims file to the examiner for review.

The Veteran submitted a letter from Dr. O.K. in September 2016 that confirmed the Veteran was continuing treatment for PTSD, but was not on medications for PTSD because the Veteran was also prescribed medications for Parkinson's disease.  

Because the RO did not send the Veteran's claims file to Dr. O.K. in Australia for review before he conducted the VA examination, a second medical opinion was requested from a VA examiner in the United States in order to comply with the remand directive that the examiner should review the claims file.  The VA examiner issued a medical opinion in February 2017.  This VA examination disputed that the Veteran's identified stressors met Criterion A for a PTSD diagnosis, and opined that the May 2016 VA medical opinion continuing a diagnosis of PTSD was a mistake.  The February 2017 VA examiner's ultimate conclusion was that the Veteran did not have a current diagnosis of PTSD. The Board notes that this VA examiner neither examined the Veteran in person nor spoke to the Veteran before issuing his medical opinion.  

The RO issued an April 2017 memorandum, finding that it did not have sufficient information required to corroborate the Veteran's claimed stressors because the Veteran did not identify a 60 day window of time.  To the contrary, the Veteran has identified a 12 month time frame in which he experienced the identified stressors in numerous statements and letters since 2005.  

The Veteran has also provided additional private treatment records reporting alternative treatments, such as acupuncture and supplements for the PTSD and anxiety symptoms.  See January 2007 letter from Dr. R.S. and June 2007 letter from Dr. Y.L.

IV.  Analysis

On review of all evidence, both lay and medical, the Board finds that the criteria to establish service connection for an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder are met.

The Veteran's service personnel records confirm service in the Republic of Vietnam for approximately 12 months and that his MOS was a clerk/typist.  The Veteran reports working in the telephone exchange and as a perimeter guard at Cu Chi Army Base.  The Veteran's military personnel records show that he was attached to the 86th and 579th Signal Battalions while in Vietnam.  The Board notes that while his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressors as the evidence does not reflect his participation in combat (see VAOPGCPREC 12-99 (October 18, 1999), the regulatory changes, which became effective on July 13, 2010, state that a veteran's lay testimony alone is sufficient to establish the occurrence of a claimed in-service stressor if that stressor is related to the veteran's fear of hostile military or terrorist activity.  

The Veteran in this case has reported multiple in-service stressors, as described above.  Of those stressors, he has consistently provided competent and credible statements and testimony that he was fearful during incoming rocket attacks and was in constant fear of sniper attacks.  See generally, Pentecost v. Principi, 16 Vet. App. 124 (2002).  VA issued a June 2015 memorandum in this case conceding these stressors met the criteria for fear of hostile military or terrorist activity in this case.  The Board finds that those stressors are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service.  The Board finds the Veteran's competent statements credible and assigns the statements high probative weight.  Indeed, the October 2011 private DBQ and the May 2016 contracted VA examiner's opinion also determined that those stressors were related to fear of hostile military or terrorist activity experienced in service.  Thus, even without addressing the Veteran's remaining claimed stressors, the Board finds that his in-service stressors, at least in part, are related to his fear of hostile military or terrorist activity.  Therefore, an in-service stressor has been established.  See 38 C.F.R. § 3.304(f).

The Board next turns to the question of a current diagnosis.  The Veteran has a current DSM-IV diagnosis of PTSD, which is found in a July 2009 report from Dr. O.K.  At the time this report was issued, Dr. O.K. had examined the Veteran six times.  Thereafter, in May 2016, a diagnosis of PTSD under the DSM-V was continued by Dr. O.K.  Both diagnoses of PTSD are presumed to accord with the DSM-IV and DSM-V criteria respectively, and both of these diagnoses were rendered during the pendency of this claim.  Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).

Conversely, the February 2017 VA examiner opined that the Veteran does not meet Criterion A for a diagnosis of PTSD.  Nonetheless, the Board finds that the February 2017 medical opinion does not outweigh the PTSD diagnoses rendered by the August 2011private medical opinion and May 2016 contract VA examiner's opinion.  The Board notes that Dr. O.K., the contract VA examiner who conducted the August 2011 DBQ and the May 2016 VA examination, is also the Veteran's regularly treating psychiatrist.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73.  Regardless, the length of a medical professional's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-7.  Dr. O.K. has been treating this Veteran for at least eight years. 

Additionally, even though the Board in its September 2010 remand directed the VA examiner to review the claims file when rendering a medical opinion, the RO did not send the file to Dr. O.K. even though VA directed Dr. O.K. to perform a VA examination.  Despite Dr. O.K. not reviewing the claims file, the Board assigns significant probative weight to the May 2016 medical opinion because not only is it factually accurate and fully articulated, but Dr. O.K. also had the opportunity to examine and treat the Veteran regularly for at least eight years, and he is therefore privy to a more complete picture of the Veteran's current physical state.  The May 2016 medical opinion is also consistent with Dr. O.K.'s medical opinion in the August 2011 DBQ.  Conversely, the February 2017 VA examiner, who never examined the Veteran in person or personally spoke to the Veteran, merely reviewed the claims file.  In this case, when determining a current diagnosis of a psychiatric disorder, a personal examination is more likely to glean more accurate information regarding the Veteran's current mental health status to determine a current diagnosis, as opposed to a mere review of the claims file.  Accordingly, the Board finds that the weight of the evidence supports a current diagnosis of PTSD.

Finally, there is a medical nexus between the verified in-service stressor and the Veteran's current PTSD diagnosis.  Dr. O.K.'s August 2011 DBQ and May 2016 medical opinion diagnosed PTSD based on the Veteran's reported stressors, which included those found above to be related to hostile military or terrorist activity.

Based on the foregoing, the Board finds that the Veteran has a current diagnosis of PTSD, credible supporting evidence that a claimed in-service stressor occurred and probative medical evidence of a nexus between the diagnosis of PTSD and the in-service stressor.  Accordingly, the criteria to establish service connection for PTSD are met and the claim must therefore be granted.

The Board also recognizes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons, 23 Vet. App. 1 (2009).  As noted in the introduction, the Board has expanded the claim to include an acquired psychiatric disorder, to include generalized anxiety disorder and PTSD. 

The record also shows a diagnosis of GAD in a July 2005 letter from a private clinical psychologist; Dr. J.F.  In this same letter, the Veteran reports a previous diagnosis of chronic depression, although he did not agree with that diagnosis.  An April 2006 letter from Dr. L.C.R. indicates that, after further evaluation of the Veteran, he may revise the diagnosis of GAD to a diagnosis of PTSD.  Further, the Veteran was, in fact, later diagnosed with PTSD and is currently undergoing treatment for PTSD.  Since anxiety and depression can also be symptoms of PTSD and after a close review of the evidence, it appears problematic at best to attempt to separate his various psychiatric symptoms attributable to PTSD versus those due to his other diagnoses.  As his psychiatric symptomatology appears to be intertwined, all psychiatric symptoms shall be attributed to the Veteran's now service-connected PTSD, for rating purposes.  See Mittleider, 11 Vet. App. 181, 182 (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder is granted.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


